Citation Nr: 1401655	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  03-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).  

2.  Entitlement to service connection for residuals of a neck injury, to include arthritis.  

3.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury (TBI) residual.  

4.  Entitlement to service connection for a neurological disability in the lower extremities, to include as secondary to residuals of a low back injury.   


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim is now in the jurisdiction of the RO in Houston, Texas.  The claims have been before the Board on several occasions, and most recently, pursuant to a remand order of the U.S. Court of Appeals for Veterans Claims (Court), the claims were remanded for evidentiary development in May 2011 and September 2012.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal herein decided. 

The issues of entitlement to service connection for: residuals of a low back injury, to include DDD and DJD, residuals of a neck injury to include arthritis and a neurological disability in the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran does not have residuals of a head injury or TBI residual.


CONCLUSION OF LAW

Residuals of a head injury or TBI residual was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2007 letter issued subsequent to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

A January 2009 Supplemental Statement of the Case (SSOC) reflects readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private treatment records, VA treatment records and examination reports.

Further, the Board is aware that this appeal was, most recently, remanded by the Board in September 2012. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). 

The remand, in pertinent part, requested that the RO schedule the Veteran for contemporaneous VA examinations to determine the nature and etiology of his claimed residuals of a head injury/TBI residual. This development was completed. 

Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Boards remand order).

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations. 

Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

The Report of Medical History associated with the Veteran's March 1981 Enlistment examination reflects, in pertinent part, the physician's summary that the Veteran sustained a head injury at age 19. However, it was noted that the reported head injury was "NCD" (not considered disabling/not considered disqualifying). The March 1981 enlistment examination noted that clinical evaluation of the head, face, neck and scalp as well as the neurologic evaluation was normal. 

Subsequent service treatment records do not otherwise document complaints, treatment or diagnosis of head injury or TBI or residuals related thereto. The March 1984 separation examination noted that clinical evaluation of the head, face, neck and scalp as well as the neurologic was normal.

Subsequent to service, the Veteran contends that he has residuals of a head injury or TBI residual related to his period of service.  However, we conclude that the more probative evidence establishes that the appellant does not have residuals of a head injury.   

The January 2012 report of VA residuals of TBI examination documents that the Veteran has or had a TBI or residual of TBI. In this regard, it was documented that the residual attributable to the TBI was chronic neck pain with radicular features.

The Veteran reported that he was hit on the back of the head and neck with a map board while unloading a 5-ton military truck. He stated that he was "dazed" after being hit but there was no loss of consciousness. He described the blow as "severe" and indicated that it caused his knees to buckle. Following the injury, he developed soreness in the neck which would exacerbated during maintenance of prolonged static postures or in cold weather. However, he specifically denied having residuals pertaining to the cranial region, i.e., there were no reports of a history of chronic headaches, episodes of dizziness or any other associated residual.

Objectively, there was no documented cognitive impairment or other residuals of TBI. Sensory dysfunction was recorded as the Veteran's subjective symptoms or mental, physical or neurological condition or residual attributable to a TBI. In this regard, the Veteran reported experiencing neck pain and right arm radicular pain.

The examiner concluded, in pertinent part, that "the Veteran reports no residuals from his head injury." To that end, the examiner explained that the Veteran suffered from neck pain and right arm radicular pain and chronic low back pain and radicular pain in the legs. Thus, the Veteran was referred to orthopedic to address his neck and low back pain symptoms.

In an April 2012 addendum, the examiner stated that "although the Veteran reported injury to the back of the head in service and one closed head injury before service, he did not report any symptoms associated with the head injury (except being temporary dazed without loss of consciousness). No details are available in the C-folder regarding his head injury predating the service, hence no conclusions can be drawn about it." The examiner reiterated that the Veteran did not endorse any symptoms of TBI in the previous examination. The examiner concluded that there was no evidence that the head injury prior to service entrance was aggravated beyond normal progression while on active service. It was noted that the Veteran's symptoms were consistent with the diagnosis of right upper extremity radiculopathy and the examiner explained that the radiculopathy was "not a sequalae of TBI." Rather, it was "more likely than not related to DJD of the c-spine which is more likely than not aggravated by the neck injury."

A December 2012 addendum documents, in pertinent part, that "the Veteran did not report any symptoms suggestive of TBI either in the last evaluation nor today. Hence, no such diagnosis can be made." The examiner noted that the Veteran reports chronic neck and low back pain since the injury and referred the Veteran to orthopedics for etiology opinion.

Given its review of the record, the Board finds that the claim of service connection for residuals of a head injury or TBI residual must denied.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  

Here, the more probative evidence establishes that the Veteran does not have residuals of a head injury or TBI residual.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, there is a conflict in the record concerning the lay evidence and January 2012 examination report versus other evidence of record.  Because the examiner stated that there were residual of a TBI, the Veteran is competent to report that fact.  However, the 2012 report must be read in context.  It was clear that the only potential residual was a cervical disability and not a head injury or TBI.  In fact, the Veteran reported that he did not have residuals of a cranial injury.  On further clarification, it was established that he had no documented cognitive impairment or other residual of a TBI.  



The Veteran is competent to provide evidence of observable manifestation or symptoms and report that which he has been told.  However, the positive lay and medical evidence is of little probative value when viewed in context and in its entirety.  When viewed in context, the lay and medical evidence establish that the appellant does not have residuals of a head injury.  In sum, the Veteran does not have residuals of a TBI or head injury and service connection is not warranted.
 
To the extent that the Veteran contends that his residuals of a neck injury is the residuals of a head injury or TBI residual, the Board notes that claim is separate and distinct from his claim for residuals of a head injury or TBI residual and is addressed in further detail herein below.

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, on this record, claim of service connection for residuals of a head injury or TBI residual must be denied.  


ORDER

Entitlement to service connection for residuals of a head injury, to include a TBI residual is denied.  


REMAND

The Veteran reports that he was hit on the back of the neck with a map board while unloading a 5-ton military truck.  Pursuant to a Court remand, the Board remanded the claims remaining on appeal for further development. Specifically, the Board instructed the RO to schedule the Veteran for a new, comprehensive VA orthopedic examination with a physician other than the one who conducted the 2011 and 2012 assessment/addendum.  The examiner was to note in-service complaints of neck and back pain, opine as to if it is at least as likely as not (50 percent probability or greater) that any current chronic disorders of the neck and back, to include degenerative disc and joint disease, had causal origins in service, to include as a result of any trauma to the neck. The Veteran was afforded VA examination in November 2012.  However review of the examination report indicates that the examiner did not adequately explain the rationale for the offered opinion, in light of the Veteran's assertions.

Under these circumstances, the Board finds additional VA opinion is necessary to address the etiology of the claimed back disorder. For purposes of the examination, the examiner should accept as fact that the Veteran was hit on the back of the head and neck with a map board while unloading a 5-ton military truck. Given that assumption, the examiner should offer opinion as to whether the Veteran's current degenerative disc disease (DDD) of the cervical spine with mild stenosis and mild DDD of the lumbar spine are due to injury sustained in service.  The claim of entitlement to service connection for a neurological disability in the bilateral lower extremities is inextricably intertwined with these claims for service connection for cervical and lumbar spine disorders.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Accordingly, action on this claim for service must be delayed. 

 Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to forward the Veteran's claims file to the VA examiner who conducted the VA examination in November 2012 or a suitable substitute in order to obtain a clarifying opinion.  

The entire claims file should be made available to and be reviewed by the examiner. Based on a review of the entire record, and the examination findings as documented in the November 2012 VA report, the examiner should provide opinions as to the following:

Is it at least as likely as not (50 percent chance or greater) that the Veteran's current cervical spine and current lumbar spine disorders had an onset due to injury sustained during service or are otherwise related to service?  For purposes of the examination, the examiner should assume that the Veteran was hit on the back of the head and neck with a map board while unloading a 5-ton military truck during his period of service. 

All opinions and conclusions expressed by the examiner must be supported by a complete rationale.

2. After completing this indicated development, all of the claims remaining on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


